MollisoN, Judge:
Counsel have stipulated and agreed in these cases as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeals for reappraisement consists of bamboo blinds, bamboo porch shades, and sets of hardware accessories imported from Japan; and that each bamboo blind and porch shade, as invoiced, is accompanied by one set of hardware accessories.
That on or about the dates of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at the entered unit values; that said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (U.S. Cy) per set of hardware accessories; and that there was no higher foreign value.
That the above appeals for reappraisement are limited to the merchandise here-inbefore described and are abandoned as to all other merchandise; and that said appeals may be deemed to be submitted for decision upon this stipulation.
Accepting the foregoing stipulation as establishing the facts therein recited, I conclude that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved, and that such value in each case is the entered unit value, which includes the cost of 3 cents (U.S. currency) *589of each set of hardware accessories accompanying each bamboo blind or porch shade.
Judgment will issue accordingly.